RIDDICK, Circuit Judge
(dissenting).
I agree with the result reached by the majority on all points decided except on the question concerning the refusal of the Commission to make an allocation as betweeq the interstate sales and transportation of petitioners, subject to the Commission’s jurisdiction, and their interstate sales and transportation beyond the jurisdiction of the Commission. Heretofore, the Commission has recognized the necessity of such an allocation and has made it. In re Interstate Natural Gas Co., Inc., 48 P.U.R.,N.S., 267, 279; In re Canadian River Gas Co. et al., 43 P.U.R.,N.S., 205, 231; In re Cities Service Gas Co. 50 P.U.R.,N.S., 65, 89. That a separation of transactions within and beyond the jurisdiction of the Commission is required by the Natural Gas Act, and must be made in order that “regulation may be confined to its permitted field” is held in Colorado Interstate Gas Co. v. Federal Power Commission, 10 Cir., 142 F.2d 943. Here the Commission has admittedly refused to observe the limit upon *499its jurisdiction, fixed by Congress. In this situation it seems to me idle to inquire whether the Commission’s order, call it a “pragmatic adjustment” or what-not, does or does not result in confiscation of petitioners’ property, or whether it is less or more favorable to petitioners than would have been the case had the Commission confined itself to its permitted field. It is enough to require a remand of this proceeding that the Commission has exceeded the statutory limitation on its powers.